Judgment entered upon the report of official referee reversed upon the law, with costs, without prejudice to the *840petitioner, respondent, to apply to the Special Term for confirmation of the report of the official referee. It seems that, in a proceeding of this kind, the court must determine the controversy and a reference is merely for the purpose of assisting the court, the referee having no power to hear and determine. (See Matter of Cartier v. Spooner, 118 App. Div. 342; Sullivan v. McCann, 124 id. 126.) Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.